UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6069


HENRY CHRISTIAN OLSEN,

                Petitioner - Appellant,

          v.

RONALD J. ANGELONE,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:01-cv-00310-JCT)


Submitted:   May 21, 2015                  Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Christian Olsen, Appellant Pro Se. Leah A. Darron, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Henry Christian Olsen seeks to appeal the district court’s

order       denying        his        Fed.   R.         Civ.     P.    60(b)       motion        for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2254 (2012) petition.                          We dismiss the appeal.

        Parties      are     accorded        30      days      after    the    entry       of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

        The district court entered its final order on November 13,

2014.       Olsen filed his notice of appeal on December 27, 2014, *

and   did     not    obtain       an    extension         or   reopening      of     the    appeal

period.       Accordingly, Olsen’s notice of appeal, filed more than

30 days after the denial of his Rule 60 motion to reconsider the

denial       of     relief       on    his      §       2254   petition,       was    untimely.

Accordingly, we dismiss Olsen’s appeal for lack of jurisdiction.

We    deny    Olsen’s        motion       for       appointment        of   counsel        and   we

        *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal, December 27, 2014, is the
earliest date it could have been properly delivered to prison
officials for mailing to the court. Fed. R. App. P. 4(c);
Houston v. Lack, 487 U.S. 266, 276 (1988).



                                                    2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3